                                            Case 4:19-cv-05866-HSG Document 32 Filed 09/23/20 Page 1 of 4




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        GLORIA DAVIS,                                   Case No. 19-cv-05866-HSG
                                   8                    Plaintiff,                          ORDER GRANTING MOTION TO
                                                                                            WITHDRAW AS COUNSEL
                                   9              v.
                                                                                            Re: Dkt. No. 30
                                  10        KAISER FOUNDATION HOSPITALS,
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13           Pending before the Court is a motion to withdraw as counsel by Jasmine Mines, attorney

                                  14   for Plaintiff Gloria J. Davis. Dkt. No. 30. Ms. Mines appeared in this case as counsel of record on

                                  15   August 28, 2020. See Dkt. No. 27. Despite this appearance, Ms. Mines states that Plaintiff only

                                  16   hired her “pursuant to a Limited Scope Representation agreement to represent her at the Initial

                                  17   Case Management Conference” on September 8, 2020. See Dkt. No. 56 at 1. Ms. Mines also

                                  18   agreed that she would review the case record. Id. Having done so, she explained to Plaintiff that

                                  19   she could not represent Plaintiff further unless Ms. Mines was able to conduct a more fulsome

                                  20   investigation into the facts and file an amended the complaint. Id. Given the costs associated with

                                  21   doing so, Ms. Mines and Plaintiff agreed that Ms. Mines should withdraw as counsel. See id. at 2.

                                  22   Plaintiff signed the motion to withdraw. Id. Based on the relevant legal authority, the papers, and

                                  23   the representations made during the case management conference, the Court GRANTS the

                                  24   motion.

                                  25   I.      LEGAL STANDARD
                                  26           In this District, “[c]ounsel may not withdraw from an action until relieved by order of

                                  27   Court after written notice has been given reasonably in advance to the client and to all other

                                  28   parties who have appeared in the case.” Civil L.R. 11-5(a). Moreover, “[w]hen withdrawal by an
                                             Case 4:19-cv-05866-HSG Document 32 Filed 09/23/20 Page 2 of 4




                                   1   attorney from an action is not accompanied by simultaneous appearance of substitute counsel or

                                   2   agreement of the party to appear pro se, leave to withdraw may be subject to the condition that

                                   3   papers may continue to be served on counsel for forwarding purposes, unless and until the client

                                   4   appears by other counsel or pro se.” Civil L.R. 11-5(b).

                                   5            Withdrawal is also governed by the California Rules of Professional Conduct. See j2

                                   6   Glob. Commc’ns, Inc. v. Blue Jay, Inc., No. C 08-4254 PJH, 2009 WL 464768, at *1 (N.D. Cal.

                                   7   Feb. 24, 2009)); see also Civil L.R. 11-4(a)(1) (requiring compliance with the California Rules of

                                   8   Professional Conduct). Under these rules, permissive withdrawal may only be granted by leave of

                                   9   the Court. CA ST RPC, Rule 3-700(A)(1). The professional rules provide for permissive

                                  10   withdrawal on various grounds, including when “[t]he client knowingly and freely assents to

                                  11   termination of the employment” or . Id., Rule 3-700(C)(5). However, an attorney may not

                                  12   withdraw before he or she “has taken reasonable steps to avoid reasonably foreseeable prejudice to
Northern District of California
 United States District Court




                                  13   the rights of the client, including giving due notice to the client, allowing time for employment of

                                  14   other counsel, complying with rule 3-700(D), and complying with applicable laws and rules.” Id.,

                                  15   Rule 3-700(A)(2); see also id., Rule 3-700(D) (regarding the refund of fees and the release of

                                  16   property and papers).

                                  17            Finally, courts assessing withdrawal balance the equities, considering such factors as why

                                  18   counsel seeks to withdraw and whether permitting withdrawal may prejudice other litigants, harm

                                  19   the administration of justice, or delay the case’s resolution. See Robinson v. Delgado, No. CV 02-

                                  20   1538 NJV, 2010 WL 3259384, at *2 (N.D. Cal. Aug. 18, 2010) (citing cases).

                                  21   II.      DISCUSSION
                                  22            Here, the Court finds that Civil Local Rule 11-5(a) is satisfied because the parties had

                                  23   reasonable advance notice of the withdrawal. In particular, Plaintiff’s counsel only entered into a

                                  24   limited scope representation agreement with Plaintiff to represent her at the September 8 case

                                  25   management conference. See Dkt. No. 30 at 1–2. Plaintiff’s counsel conferred with Defendant to

                                  26   prepare the joint case management statement, and told all parties during the September 8 hearing

                                  27   of her intention to withdraw from the case moving forward. See Dkt. No. 31. The filing of the

                                  28   motion was also permitted by the California Rules of Professional Conduct. See CA ST RPC,
                                                                                          2
                                            Case 4:19-cv-05866-HSG Document 32 Filed 09/23/20 Page 3 of 4




                                   1   Rule 3-700(C)(5). The motion explains that both Ms. Mines and Plaintiff “agreed that it would be

                                   2   in their best interest for [Ms. Mines] to file her instant motion, and [Plaintiff] has granted her

                                   3   consent.” Dkt. No. 30 at 2. Plaintiff also signed the motion. Id. The Court finds that permitting

                                   4   withdrawal is just, while imposing certain conditions (described below) to minimize delay and

                                   5   prejudice. See Robinson, 2010 WL 3259384, at *2 (discussing equities). All told, the Court finds

                                   6   in the exercise of its discretion that withdrawal is warranted. See Gong v. City of Alameda, No. C

                                   7   03-05495, 2008 WL 160964, at *1 (N.D. Cal. Jan. 8, 2008).

                                   8           If necessary, Plaintiff may appear pro se in federal court. But to minimize any potential

                                   9   prejudice to Plaintiff, the Court provides Plaintiff four weeks to obtain new counsel and stays all

                                  10   deadlines in the interim. During this period, the Court directs Ms. Mines to accept service of

                                  11   papers for forwarding to Plaintiff. See Civil L.R. 11-5(b). And if Plaintiff is unable to obtain

                                  12   counsel by October 20, 2020, she will proceed in this action pro se. In that event, Plaintiff must:
Northern District of California
 United States District Court




                                  13   (1) file a short statement with the Court on October 20, 2020, indicating that she was unable to

                                  14   retain counsel; and (2) confirm her contact information with the Court, so that she may be served

                                  15   as an individual going forward. The Court further SETS a telephonic case management

                                  16   conference on October 27, 2020, at 2:00 p.m. All parties, counsel, and members of the public and

                                  17   press may use the following dial-in information below to access the conference line:

                                  18           Dial In: 888-808-6929

                                  19           Access Code: 6064255

                                  20   The Court cautions all parties that the Court expects to set a case schedule on October 27, and for

                                  21   the case to move forward efficiently, regardless of whether Plaintiff obtains new counsel or

                                  22   proceeds pro se.

                                  23   //

                                  24   //

                                  25   //

                                  26   //

                                  27   //

                                  28   //
                                                                                          3
                                          Case 4:19-cv-05866-HSG Document 32 Filed 09/23/20 Page 4 of 4




                                   1   III.   CONCLUSION

                                   2          Accordingly, the Court GRANTS the motion to withdraw as counsel, subject to the

                                   3   foregoing conditions.

                                   4          IT IS SO ORDERED.

                                   5   Dated: 9/23/2020

                                   6                                                ______________________________________
                                                                                    HAYWOOD S. GILLIAM, JR.
                                   7                                                United States District Judge
                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                     4
